DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Remarks, Amendments and Arguments filed on February 12, 2021. 
3. Please note claims 1-18 and 20-21 are pending and allowable when below Double Patenting Rejections resolved, and claims 1, 12 and 18 are independent.
Response to Arguments
4. Applicant's arguments filed February 12, 2021 have been fully considered. For the Examiner’s responses, please refer to below discussions:
4.1. In respect of claim 18, the Applicant argued about Perrodin’s teaching of “the cloud storage” in the limitations of “receiving, by a cloud storage gateway, new data … “; “… sending, from the cloud storage gateway, to a counter generation module …”; and “… receiving, at the cloud storage gateway, from the counter generation module …”, 
The Examiner respectfully submits that the Application 5500 (Fig. 55) of Perrodin serves a role as the cloud storage gateway. The Application interfaces journal database and operating system that connects the users.  With modules implemented, the Application serves the roles of receiving data by importing, sending data by transmitting and rendering update of indices in according to data retention, expiration.
4.2. Concerning claims 1 and 12, the Applicant argued that “”Claims 1 and 12 each recite receiving "a read state counter index that is associated with [a] particular user". Claims 1 and 12 also each recite identifying "a subset of ... journal records [that] collectively identify a corresponding subset of counter indices that form a sequence starting with the read state counter index". The Applicant has amended Claims 1 and 12 to specify that the subset of journal records are identified after the read state counter index is received.
The Examiner asserts that Perrodin, ¶[0199] discloses identifying the subset of journal records. 13 This portion of Perrodin describes a "page control" that can be used for removing a selected page, navigating to a selected page, combining two or more selected pages, displaying page names, and changing the order of the pages. The Examiner has provided no explanation with respect to how such page navigation functionality corresponds to a subset of journal records that "collectively identify a corresponding subset of counter indices that form a sequence starting with the read state counter index"”, the Examiner respectfully submits that, the instant action now relies upon a new reference published to Testardi. The reference teaches a distributed replication system in which a first and a second journals for a first and a second sets of I/O data, respectively, and each journal comprises its own journal entries that further comprises counter value representing the I/O operation of the set of I/O data performed. The two journals of entries, interpreted the subsets of journals, are considered identified as after all of the I/O entries of the journal performed.  
4.3. As per claim 21, the Applicant emphasized and argued that “New Claim 21, which depends from independent Claim 1, further specifies that "the subset of the journal records is identified in response to the cloud storage gateway receiving the read state counter index and accessing the journal" (emphasis added). As discussed above, the Examiner has asserted that a journal "page number reads on read state counter index". 16 But the Examiner has not pointed to any portion of Perrodin indicating that "a subset of the journal records [that] collectively identify a corresponding subset of counter indices that form a sequence starting with the read state counter index" are identified in response to receiving a page number of a journal, the Examiner respectfully submits that, the journals of entries of a first and a second I/O of Testardi is now relied upon for the teaching of the subsets of journal. Further, the storage system searches in responses to status of sequence numbers and recovery notification. 
Double Patenting Rejections
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 
5.1. Claims 1-18 and 20-21 of this application is patentably indistinct from claims 1-20 of Patent No 10180945. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Further per Claims 1-18 and 20-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 and 20-21 of Patent No 10180945 (issued to the parent applications 14792893, filed 07/07/2015).  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No.  10180945 contain elements of the claims of the instant application, and as such, anticipate the claims of the instant application. 
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

6.1. Claims 18 and 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by 
Perrodin et al.: “APPLICATION FOR CREATING JOURNALS” (United States Patent Application Publication US 20130239049 A1, filed September 27, 2012; and published September 12, 2013, hereafter “Perrodin”), in view of
AMARENDRAN et al.: “DATA STORAGE SYSTEMS AND METHODS” (United States Patent Application Publication US 20160078245 A1, filed September 17, 2014; and published March 17, 2016, hereafter “AMARENDRAN”).

As per claim 18, Perrodin teaches a non-transitory computer readable medium having instructions encoded thereon that, when executed by one or more processors, cause a data storage process to be carried out, the data storage process comprising: 
receiving, by a cloud storage gateway, new data to be stored in a cloud-based storage resource that is administered by the cloud storage gateway, wherein the new data is attributable to a particular user (See Fig. 55, [0297], [0092] and [0365]-[0366], the user selects the cloud tool 4330 to publish the journal to a website; the user can create a personal journal that is different from any other journals; and the application is 
Perrodin does not explicitly teach in response to receiving the new data, sending, from the cloud storage gateway, to a counter generation module, a request for a new counter index that is associated with the particular user.
However, AMARENDRAN teaches in response to receiving the new data, sending, from the cloud storage gateway, to a counter generation module, a request for a new counter index that is associated with the particular user (See [0279], the storage manager 140 updates its index 150 to include information relating to the storage operation information relating to type, associated physical location of copies created, the time performed, status, the components involved, and the like. The storage manager updates its index 150 to include the information stored in the index 153 of the media agent 144A. Indexes 150 and/or 153 are updated accordingly when disk library data retention expired and backup copies deleted. Here updated index teaches new counter index.).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine AMARENDRAN’s teaching with Perrodin reference because AMARENDRAN is dedicated to protecting data and increasing the accessibility of the data both throughout and outside of the enterprise environment, and Perrodin is dedicated to organizing and editing image application for creating a 
Perrodin in view of AMARENDRAN further teaches the following:
after sending the request to the counter generation module, receiving, at the cloud storage gateway, from the counter generation module, the new counter index that is associated with the particular user (See Perrodin: [0093] and [0196], allowing the user to edit and modify the journal in a number of different ways, including removing images from the journal, resizing the images, rearranging the images, and adding additional pages to the journal; and a page control displaying the page number of the journal and selecting the next page. Here editing and modifying journal teaches accessing of journal pages); 
saving the new data at a location in the cloud-based storage resource that is identified by a network address (See Perrodin: [0344], the cloud service may also include a control server that stores the URL associated with the journal and/or sends the URL to one or more computing devices (e.g., in order to share the journal)); 
generating a new journal record that comprises the received new counter index and the network address (See Perrodin: [0199], navigating to a selected page, and combining two or more selected pages, displaying the page names and changing the order of the corresponding page in the journal. Navigating to a selected page and 
wherein the new counter index is a sequential addition to an existing plurality of counter indices stored in a corresponding plurality of existing journal records (See Perrodin: [0199], navigating to a selected page, and combining two or more selected pages, displaying the page names and changing the order of the corresponding page in the journal. Navigating to a selected page and combining additional pages teaches identifying a subset of journal records (pages) and changing the order of the corresponding page in the journal teaches forming a sequence starting with the page number, the read state counter index); and
wherein the plurality of existing journal records collectively represent a sequence of data modification operations performed on data that is associated with the particular user (See Perrodin: [0199], navigating to a selected page, and combining two or more selected pages, displaying the page names and changing the order of the corresponding page in the journal. Navigating to a selected page and combining additional pages teaches identifying a subset of journal records (pages) and changing the order of the 
wherein the new journal record and the existing journal records form part of a user-specific journal administered by the cloud storage gateway (See [0009], The user can edit the journal by removing images from the journal, resizing the images, rearranging the images, and adding additional pages to the journal). 

As per claim 20, Perrodin in view of AMARENDRAN teaches the non-transitory computer readable medium of claim 18, wherein the new journal record further comprises a timestamp that corresponds to a time at which the new counter index was generated by the counter generation module (See Perrodin: [0233], a date tool is used to add a date to a journal).
6.2. Claims 1-2, 4, 6-7, 12-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Perrodin, in view of 
Testardi et al.: “DISTRIBUTED ASYNCHRONOUS ORDERED REPLICATION” (United States Patent Application Publication US 20050204106 A1, filed February 25, 2005; and published September 15, 2005).


receiving, by a cloud storage gateway, from a client computing device, a read state counter index that is associated with a particular user (See [0012], [0093] and [0190], a journal is published to the website that is hosted by a cloud service provider and the user can create and modify a personal journal that is different from any other journals, the journal 2545 is a single page journal that includes a page number, a heading and a number of different images. Here the personal journal teaches its association with a particular user and the page number reads on read state counter index); 
accessing, by the cloud storage gateway, a journal that is specific to the particular user, that the cloud storage gateway maintains, and that includes a plurality of journal records, each of which identifies a data record and a corresponding counter index (See Fig. 55, [0093], [0196] and [0364], allowing the user to edit and modify the journal in a number of different ways using an image organizing and editing application, including removing images from the journal, resizing the images, rearranging the images, and adding additional pages to the journal; and a page control displaying the page number of the journal and selecting the next page. Here editing and modifying journal teaches accessing of journal pages).

However, Testardi teaches after the cloud storage gateway receives the read state counter index and accesses the journal, identifying a subset of the journal records stored in a cloud based storage resource that is administered by the cloud storage gateway, wherein the subset of journal records collectively identify a corresponding subset of counter indices that form a sequence starting with the read state counter index (See [0016]-[0017], a distributed asynchronous ordered replication system includes a Fast Path, a Control Path, a first journal for a first set of I/O data, and a second journal for a second set of I/O data. The first journal comprises journal entries, the entries comprising a first counter value and representing an I/O operation of the first set of I/O data performed by the Fast Path. The second journal comprises journal entries, the entries comprising a second counter value and representing I/O operation of the second set of I/O data performed by the Fast Path. In implementations of the system, the second counter value may be different than the first counter value and the Control Path temporarily prevents the Fast Path from performing the second set of I/O 
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Testardi’s teaching with Perrodin reference because Testardi is dedicated to distributed asynchronous ordered replication, and Perrodin is dedicated to organizing and editing image application for creating a journal and populating it with selected content, and an applying of Testardi reference’s teaching on replicating journals by an asynchronous, ordered scheme to Perrodin’s system would have enhanced the efficiency of Perrodin’s data replication.
Perrodin in view of Testardi further teaches:
identifying a counter index that is associated with an unavailable journal record, and that terminates, but is not included in, the sequence (See Perrodin: [0116], indicating the journal is deleted and the published web page version of the journal will be deleted. Here indicating the journal is deleted teaches identifying a counter index that is associated with an unavailable journal record. A deleting of journal page teaches deleting of its page number as well); and


As per claim 2, Perrodin in view of Testardi teaches the method of claim 1, wherein each of the journal records further includes a record timestamp that corresponds to a time at which the corresponding counter index was generated (See Perrodin: [0233], a date tool is used to add a date to a journal). 

As per claim 4, Perrodin in view of Testardi teaches the method of claim 1, further comprising transmitting, from a cloud storage device administered by the cloud storage gateway to the client computing device, data records identified in the subset of journal records (See Perrodin: [0196], the first stage 2605 illustrates selecting an option to display the new page of the journal 2545. As shown, the application includes a page control 2630 for displaying different pages of the journal. The page control 2630 includes one or more directional arrow that the user can select to view a different page (e.g., next or previous page). The page control also displays the page number of the 

As per claim 6, Perrodin in view of Testardi teaches the method of claim 1, wherein the cloud storage gateway administers a plurality of geographically distributed storage devices that collectively store the subset of journal records (See Perrodin: [0330] and [0336], the cloud service provides services that the user can use and visual indications to indicate whether a journal is a local journal or a remote journal.). 

As per claim 7, Perrodin in view of Testardi teaches the method of claim 1, further comprising:             identifying a subsequent counter index that is greater than the counter index that is associated with the unavailable journal record, wherein the subsequent counter index is associated with a subsequent available journal record (See Perrodin: [0116], indicating the journal is deleted and the published web page version of the journal will be deleted. Here indicating the journal is deleted teaches identifying a counter index that is associated with an unavailable journal record. A deleting of journal page teaches deleting of its page number as well);             making a determination that a difference between a timestamp associated with 

As per claim 12, Perrodin teaches a data replication system comprising: 
a memory resource (See [0413], computer readable media includes memories and hard drives);
one or more processors (See [0413], instructions are executed by one or more processors);module executable by the one or more processors to receive, via a network, from a client computing device associated with a particular user, a read state counter index that is associated with the particular user (See Figs. 58-59 and [0418], a wireless communication subsystem 5825 serves to facilitate communication functions, including receivers and transmitters implemented to operate over one or more communication networks);             a cloud storage resource that stores data records associated with the particular user (See [0296], the user selects the cloud tool 4330 to publish the journal to a website);             a journal, stored in the memory resource, that is specific to the particular user and that comprises a plurality of journal records, each of which identifies a particular one of the data records (See Fig. 55, [0100] and [0339], user displays different journals; and the identification is initiated with the user selecting an option to publish the journal to a website), a network address that identifies where the particular data record is stored in the cloud storage resource (See [0344], the cloud service may also include a control server that stores the URL associated with the journal and/or sends the URL to one or more computing devices (e.g., in order to share the journal)), and a corresponding counter index that is associated with a particular operation having been performed on the particular data record (See [0012], [0093] and [0190], a journal is published to the website that is hosted by a cloud service provider and the user can journal records that collectively identify a corresponding subset of counter indices that form a sequence starting with the read state counter index (See [0199], navigating to a selected page, and combining two or more selected pages, displaying the page names and changing the order of the corresponding page in the journal. Navigating to a selected page and combining additional pages teaches identifying a subset of journal records (pages) and changing the order of the corresponding page in the journal teaches forming a sequence starting with the page number, the read state counter index).
Perrodin does not explicitly teach a counter index that is associated with an unavailable journal record, and that terminates, but is not included in, the sequence, wherein the cloud storage administration module identifies the subset of the journal records after the communication module receives the read state counter index from the client computing device.



As per claim 13, Perrodin in view of Testardi teaches the data replication system of claim 12, wherein the communication module is further configured to transmit, to the client computing device, 
(a) data records identified in the subset of journal records (See Perrodin: [0196], the first stage 2605 illustrates selecting an option to display the new page of the journal 2545. As shown, the application includes a page control 2630 for displaying different pages of the journal. The page control 2630 includes one or more directional arrow that the user can select to view a different page (e.g., next or previous page). The page control also displays the page number of the journal 2545. To display the new journal page, the user selects a directional arrow (e.g., right arrow) of the page control V30 for displaying the next page. Displaying current and next journal pages teaches transmitting journal to the user; and Testardi: [0040], after all of the I/Os that represent the first set 
(b) the counter index that is associated with the unavailable journal record (See Perrodin: [0116], indicating the journal is deleted and the published web page version of the journal will be deleted. Here indicating the journal is deleted teaches identifying a counter index that is associated with an unavailable journal record. A deleting of journal page teaches deleting of its page number as well; and Testardi: [0040], after all of the I/Os that represent the first set of I/Os have been journaled (step 210), the journals 130 which represent the first set of I/Os are transmitted (step 230) to a remote store 135 by the Control Path. At the remote store, the journals 130 are reassembled (described below) into a general replica of the local logical volume). 

As per claim 14, Perrodin in view of Testardi teaches the data replication system of claim 12, further comprising:             a counter generation module executable by the one or more processors to administer a log that includes a log entry that correlates the particular user and a log counter index (See Perrodin: [0093] and [0196], allowing the user to edit and modify the journal in a number of different ways, including removing images from the journal, 

As per claim 15, Perrodin in view of Testardi teaches the data replication system of claim 12, further comprising:             a counter generation module executable by the one or more processors to administer a log that includes a log entry that correlates the particular user and a log 

As per claim 17, Perrodin in view of Testardi teaches the data replication system of claim 12, wherein the cloud storage resource comprises a plurality of geographically distributed storage devices that collectively store the data records (See Perrodin: [0330] 

6.3. Claims 3, 5, 8-9, 21 are rejected under 35 U.S.C. 103 as being unpatentable over 
Perrodin in view of Testardi, as applied to claims 1-2, 4, 6-7, 12-15, 17 above and further in view of 
Deguchi et al.: “STORAGE SYSTEM AND DATA RECOVERY METHOD” (United States Patent Application Publication US 20080243946 A1, filed January 11, 2008; and published October 2, 2008, hereafter “Deguchi”)

As per claim 3, Perrodin in view of Testardi does not explicitly teach the method of claim 1, further comprising receiving, by the cloud storage gateway, from a counter generation module, a last available counter index that is associated with the particular user.
On the other hand, as an analogous art on data backup and journals management, Deguchi teaches the method of claim 1, further comprising receiving, by the cloud storage gateway, from a counter generation module, a last available counter index that is associated with the particular user (See [0177],  subsequently to applying the journal with a write sequence number of i to the base volume 302 and substituting 
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Deguchi’s teaching with Perrodin in view of Testardi reference because Deguchi is dedicated to applying journals to data backup and recovery, Testardi is dedicated to distributed asynchronous ordered replication, and Perrodin is dedicated to organizing and editing image application for creating a journal and populating it with selected content, and an applying of Deguchi reference’s teaching on creating a special journal based on journal creation time to Perrodin in view of Testardi reference because the combined teaching would have allowed Perrodin in view of Testardi reference to perform expedited data recovery by recovering data of the requested recovery point of time by sequentially applying journals, up to the recovery point of time from the oldest journal, to the base volume.
Perrodin in view of Testardi, and further in view of Deguchi teaches the following:            making a determination that a maximum counter index from amongst the subset of counter indices that form the sequence starting with the read state counter index is equal to the received last available counter index (See Deguchi: [0181], the host 100 specifies a time and notifies the storage system 200 to perform data recovery (step 1). The storage system 200 specifies journals less than the notified time, and decides the 

As per claim 5, Perrodin in view of Testardi, and further in view of Deguchi teaches the method of claim 1, further comprising transmitting, from a cloud storage device administered by the cloud storage gateway to the client computing device, data records identified in the subset of journal records, wherein the data records are transmitted in batches corresponding to a maximum page size ( See Deguchi: [0128] and [0208] on journals in an amount applicable to the RTO (Recovery Time Objective) designated by the user are retained in the journal volume 303; and processing for the CDP (continuous data protection) beginning program 402 to decide the size of the 

As per claim 8, Perrodin in view of Testardi, and further in view of Deguchi teaches the method of claim 1, further comprising:             making a determination that the journal does not contain any journal records associated with a counter index greater than the counter index that is associated with the unavailable journal record (See Deguchi: [0181], the host 100 specifies a time and notifies the storage system 200 to perform data recovery (step 1). The storage system 200 specifies journals less than the notified time, and decides the maximum value of the write sequence number of the specified journals (step 2).); and             in response to making the determination, transmitting, to the client computing device, data records identified in the subset of journal records (See Deguchi: [0182] Subsequently, the storage system 200 refers to the base volume information 506, and searches for a base volume 302 in which the restored write sequence number (FIG. 6) is smaller than the write sequence number decided at step 2 (step 3). When there are a plurality of base volumes 302, a base volume 302 with the maximum restored write sequence number is selected (step 4). In the example of FIG. 13, when the storage 

As per claim 9, Perrodin in view of Testardi, and further in view of Deguchi teaches the method of claim 1, further comprising transmitting, from the cloud storage gateway to the client computing device, instructions to replace the read state counter index with the counter index that is associated with the unavailable journal record (See Deguchi: [0164] When application destination base volume 302 of the journal is decided, the restoring program 407 applies the journal to that base volume 302 (S404), and replaces the "restored write sequence number" (FIG. 6) stored in the memory 220 as the base volume information 506 (FIG. 5) in the CDP group information 400 with the "write sequence number" of the applied journal (S405). Further, the restoring program 407 subtracts the time required for the journal application from the RTO (S406). ). 

As per Claim 21, Perrodin in view of Testardi, and further in view of Deguchi teaches the method of Claim 1, wherein the subset of the journal records is identified in response to the cloud storage gateway receiving the read state counter index and accessing the journal (See Testardi: [0016]-[0017], a first journal for a first set of I/O data, and a second journal for a second set of I/O data. The first journal comprises 


6.4. Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Perrodin in view of Testardi, as applied to claims 1-2, 4, 6-7, 12-15, 17 above and further in view of 
Schwaab et al.: “SYSTEM FOR AUTOMATICALLY SHADOWING ENCRYPTED DATA AND FILE DIRECTORY STRUCTURES FOR A PLURALITY OF NETWORK-CONNECTED COMPUTERS USING A NETWORK-ATTACHED MEMORY WITH SINGLE INSTANCE 

As per claim 10, Perrodin in view of Testardi does not explicitly teach the method of claim 1, further comprising queueing, in a cache, data records identified in the subset of journal records.
On the other hand, as an analogous art on data records journaling and back up, Schwaab teaches the method of claim 1, further comprising queueing, in a cache, data records identified in the subset of journal records (See [0095], the control software component 103 at step 302 then creates a change record in the action queue in database 114 and increments the journal cursor for each relevant journal entry. For each relevant journal entry, the control software component 103 creates a change record in the action queue in database 114 and increments the journal cursor. When the journal entries are exhausted (up-to-date), the control software component 103 watches for new entries.).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Schwaab’s teaching with Perrodin in view of Testardi reference because Schwaab is dedicated to provide data backup for individual computer systems, Testardi is dedicated to distributed asynchronous ordered replication, and Perrodin is dedicated to organizing and editing image application for 
Perrodin in view of Testardi, and further in view of Schwaab teaches the following:
after queueing the data records in the cache, transmitting the queued data records to the client computing device (See Schwaab: [0106] If the user selects a present version of the file, at step 505, the Secure Networked Data Shadowing System retrieves the pristine copy of the current file and delivers the file to the user.). 

As per claim 11, Perrodin in view of Testardi, and further in view of Schwaab teaches the method of claim 1, further comprising:             queueing, in a cache, data records identified in the subset of journal records (See Schwaab: [0095], the control software component 103 at step 302 then creates a change record in the action queue in database 114 and increments the journal cursor for each relevant journal entry. For each relevant journal entry, the control software component 103 creates a change record in the action queue in database 114 and 

6.5. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over 
Perrodin in view of Testardi, as applied to claims 1-2, 4, 6-7, 12-15, 17 above and further in view of 
Deguchi et al.: “STORAGE SYSTEM AND DATA RECOVERY METHOD” (United States Patent Application Publication US 20080243946 A1, filed January 11, 2008; and published October 2, 2008, hereafter “Deguchi”)

As per claim 16, Perrodin in view of Testardi teaches the data replication system of claim 12, further comprising 
a counter generation module configured to administer a log that includes a log entry the correlates the particular user and a log counter index (See Perrodin: [0296], the user selects the cloud tool 4330 to publish the journal to a website).
Perrodin in view of Testardi does not explicitly teach wherein the cloud storage administration module is further configured to make a determination that a maximum counter index from amongst the subset of counter indices that form the sequence starting with the read state counter index is equal to the log counter index.
On the other hand, as an analogous art on data backup and journals management, Deguchi teaches the data replication system of claim 12, further comprising wherein the cloud storage administration module is further configured to make a determination that a maximum counter index from amongst the subset of 
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Deguchi’s teaching with Perrodin in view of Testardi reference because Deguchi is dedicated to applying journals to data backup and recovery, Testardi is dedicated to distributed asynchronous ordered replication, and Perrodin is dedicated to organizing and editing image application for creating a journal and populating it with selected content, and an applying of Deguchi reference’s teaching on creating a special journal based on journal creation time to Perrodin in view of Testardi reference because the combined teaching would have allowed Perrodin in view of Testardi reference to perform expedited data recovery by recovering data of the requested recovery point of time by sequentially applying journals, up to the recovery point of time from the oldest journal, to the base volume.
Perrodin in view of Testardi, and further in view of Deguchi teaches the following:
wherein the communication module is further configured to respond to making the determination by transmitting, to the client computing device, data records identified in the subset of journal records (See Deguchi: [0182] Subsequently, the 
References
7.1. The prior art made of record: 
A. U.S. Patent Application Publication US-20130239049-A1.
F. U.S. Patent Application Publication US-20050204106-A1.
C. U.S. Patent Application Publication US-20080243946-A1.
D. U.S. Patent Application Publication US-20080104146-A1.
G. U.S. Patent Application Publication US-20160078245-A1.
7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
B. U.S. Patent Application Publication US-20150213103-A1.
E. U.S. Patent Application Publication US-20160086260-A1.
Conclusion
8.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

8.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 
8.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO 

KUEN S LU   /Kuen S Lu/
Patent Examiner
  
Art Unit 2156  
March 26, 2021